DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5, 11, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raman (US 2021/0227048), hereafter referred to as “Raman” in view of Machida et al. (Non-Patent Literature: “Just-in-Time Server Provisioning using Virtual Machine Standby and Request Prediction;” Published June 2008), hereafter referred to as “Machida”.

Regarding claim 1, Raman discloses:
A system for facilitating predictive loading of a virtual device (e.g. pod; [0032]) in anticipation of a connection request from a physical device (e.g. latency control engine; [0005], “...In response to requests received from a plurality of connected client computing systems, the resiliency controller predicts, based on historical container operation information, a first predicted latency associated with the first request and a second predicted latency associated with the second request...;” [0029], “...The ML latency prediction engine 232 may analyze current data and/or historical latency information to predict an expected latency for each request received, based on...network traffic...The resulting prediction may be provided to the latency control engine 210 for use in identifying a control action to be taken with respect to certain latency situations;” [0032], “...In some cases, the latency control engine 210 may select an option, such as to add another pod to a service and to trigger the service mesh to initiate a retry...”), the system comprising:
predict a first time at which a first physical device will connect to the virtual device platform based on a first connection pattern associated with the first physical device (e.g. machine learning; [0005], “...In response to requests received from a plurality of connected client computing systems, the resiliency controller predicts, based on historical container operation information, a first predicted latency associated with the first request and a second predicted latency associated with the second request...;” [0029], “...The ML latency prediction engine 232 may analyze current data and/or historical latency information to predict an expected latency for each request received, based on...network traffic...”);
predict a second time at which a second physical device will connect to the virtual device platform based on a second connection pattern associated with the second physical device (e.g. machine learning; [0005], “...In response to requests received from a plurality of connected client computing systems, the resiliency controller predicts, based on historical container operation information, a first predicted latency associated with the first request and a second predicted latency associated with the second request...;” [0029], “...The ML latency prediction engine 232 may analyze current data and/or historical latency information to predict an expected latency for each request received, based on...network traffic...”);
retrieve first user profile information of a first user associated with the first physical device (e.g. machine learning; [0029]) and retrieve second user profile information of a second user associated with the second physical device (e.g. machine learning; [0005], “...In response to requests received from a plurality of connected client computing systems, the resiliency controller predicts, based on historical container operation information, a first predicted latency associated with the first request and a second predicted latency associated with the second request...;” [0029], “...Each of the request time calculator 234, the data log monitor 236, the health monitor 238, and the load monitor 242 may store information in the historical latency data store 211 and/or may provide information to the ML latency prediction engine 232. The ML latency prediction engine 232 may analyze current data and/or historical latency information to predict an expected latency for each request received, based on...network traffic...”);
load, based on the first user profile information associated with the first user (e.g. machine learning; [0029]), a first virtual device specific to the first user (e.g. pod; [0005], “...In response to requests received from a plurality of connected client computing systems, the resiliency controller predicts, based on historical container operation information, a first predicted latency associated with the first request and a second predicted latency associated with the second request...;” [0029], “...The ML latency prediction engine 232 may analyze current data and/or historical latency information to predict an expected latency for each request received, based on...network traffic...The resulting prediction may be provided to the latency control engine 210 for use in identifying a control action to be taken with respect to certain latency situations;” [0032], “...In some cases, the latency control engine 210 may select an option, such as to add another pod to a service and to trigger the service mesh to initiate a retry...”).
load, based on the second user profile information associated with the second user (e.g. machine learning; [0029]), a second virtual device specific to the second user (e.g. pod; [0005], “...In response to requests received from a plurality of connected client computing systems, the resiliency controller predicts, based on historical container operation information, a first predicted latency associated with the first request and a second predicted latency associated with the second request...;” [0029], “...The ML latency prediction engine 232 may analyze current data and/or historical latency information to predict an expected latency for each request received, based on...network traffic...The resulting prediction may be provided to the latency control engine 210 for use in identifying a control action to be taken with respect to certain latency situations;” [0032], “...In some cases, the latency control engine 210 may select an option, such as to add another pod to a service and to trigger the service mesh to initiate a retry...”);
in response to a first connection request from the first physical device, cause the first virtual device to be accessed by the first physical device (Fig. 2; [0045], “...In such arrangements, any and/or all of the above-discussed communications between computing platforms may correspond to data being accessed, moved, modified, updated, and/or otherwise used by the single computing platform. Additionally or alternatively, one or more of the computing platforms discussed above may be implemented in one or more virtual machines that are provided by one or more physical computing devices...”);
in response to a second connection request from the second physical device, cause the second virtual device to be accessed by the second physical device (Fig. 2; [0045], “...In such arrangements, any and/or all of the above-discussed communications between computing platforms may correspond to data being accessed, moved, modified, updated, and/or otherwise used by the single computing platform. Additionally or alternatively, one or more of the computing platforms discussed above may be implemented in one or more virtual machines that are provided by one or more physical computing devices...”)
Raman also doesn’t teach, but Machida teaches:
the loading of the first virtual device is performed at a first predetermined amount of time prior to the predicted first time (Pg. 163, Right Col., Para # 2, “...The proposed system creates a virtual domain for standby by using virtual machine software on a shared server and starts the provisioning process before the event of the provisioning request.  When the provisioning request comes up, the system activates the standby instance by changing to the resource allocation to the virtual machine. If most of server provisioning processes are finished in the standby domain in advance, the configuration of the shared server can be changed just-in-time for the provisioning request...”);
the loading of the second virtual device is performed at a second predetermined amount of time prior to the predicted second time (Pg. 163, Right Col., Para # 2, “...The proposed system creates a virtual domain for standby by using virtual machine software on a shared server and starts the provisioning process before the event of the provisioning request.  When the provisioning request comes up, the system activates the standby instance by changing to the resource allocation to the virtual machine. If most of server provisioning processes are finished in the standby domain in advance, the configuration of the shared server can be changed just-in-time for the provisioning request...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify analyzing current data and/or historical latency information to predict an expected latency for each request received, based on network traffic as taught by Raman with the inclusion of creating a virtual domain for standby by using virtual machine software on a shared server and starts the provisioning process before the event of the provisioning request as taught by Machida because it would shorten the provisioning processing time after the event of provisioning request.

Regarding claim 3, Raman-Machida discloses the system of claim 1, however Raman teaches:
wherein, causing the first virtual device to be accessed by the first physical device including causing a first virtual device interface of the first virtual device is caused to be accessed by the first physical device (Fig. 2), and wherein causing the second virtual device to be accessed by the second physical device includes causing a second virtual device interface of the second virtual device to be accessed by the second physical device (Fig. 2).
	
Regarding claim 5, Raman discloses:
A method for facilitating predicative loading of a virtual device (e.g. pod; [0032]) in anticipation of a connection request from a physical device (e.g. latency control engine; [0005], “...In response to requests received from a plurality of connected client computing systems, the resiliency controller predicts, based on historical container operation information, a first predicted latency associated with the first request and a second predicted latency associated with the second request...;” [0029], “...The ML latency prediction engine 232 may analyze current data and/or historical latency information to predict an expected latency for each request received, based on...network traffic...The resulting prediction may be provided to the latency control engine 210 for use in identifying a control action to be taken with respect to certain latency situations;” [0032], “...In some cases, the latency control engine 210 may select an option, such as to add another pod to a service and to trigger the service mesh to initiate a retry...”), the method comprising:
predicting a time at which a client device will connect to a virtual device platform based on a connection pattern associated with the client device (e.g. machine learning; [0005], “...In response to requests received from a plurality of connected client computing systems, the resiliency controller predicts, based on historical container operation information, a first predicted latency associated with the first request and a second predicted latency associated with the second request...;” [0029], “...The ML latency prediction engine 232 may analyze current data and/or historical latency information to predict an expected latency for each request received, based on...network traffic...”);
retrieving user profile information of a user associated with the client device (e.g. machine learning; [0005], “...In response to requests received from a plurality of connected client computing systems, the resiliency controller predicts, based on historical container operation information, a first predicted latency associated with the first request and a second predicted latency associated with the second request...;” [0029], “...The ML latency prediction engine 232 may analyze current data and/or historical latency information to predict an expected latency for each request received, based on...network traffic...”);
load, based on the user profile information associated with the user (e.g. machine learning; [0029]), a virtual device specific to the user (e.g. pod; [0005], “...In response to requests received from a plurality of connected client computing systems, the resiliency controller predicts, based on historical container operation information, a first predicted latency associated with the first request and a second predicted latency associated with the second request...;” [0029], “...The ML latency prediction engine 232 may analyze current data and/or historical latency information to predict an expected latency for each request received, based on...network traffic...The resulting prediction may be provided to the latency control engine 210 for use in identifying a control action to be taken with respect to certain latency situations;” [0032], “...In some cases, the latency control engine 210 may select an option, such as to add another pod to a service and to trigger the service mesh to initiate a retry...”).
in response to a connection request from the client device, cause the virtual device to be accessed by the client device (Fig. 2; [0045], “...In such arrangements, any and/or all of the above-discussed communications between computing platforms may correspond to data being accessed, moved, modified, updated, and/or otherwise used by the single computing platform. Additionally or alternatively, one or more of the computing platforms discussed above may be implemented in one or more virtual machines that are provided by one or more physical computing devices...”).
Raman also doesn’t teach, but Machida teaches:
the loading of the virtual device is performed at a first predetermined amount of time prior to the predicted first time (Pg. 163, Right Col., Para # 2, “...The proposed system creates a virtual domain for standby by using virtual machine software on a shared server and starts the provisioning process before the event of the provisioning request.  When the provisioning request comes up, the system activates the standby instance by changing to the resource allocation to the virtual machine. If most of server provisioning processes are finished in the standby domain in advance, the configuration of the shared server can be changed just-in-time for the provisioning request...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify analyzing current data and/or historical latency information to predict an expected latency for each request received, based on network traffic as taught by Raman with the inclusion of creating a virtual domain for standby by using virtual machine software on a shared server and starts the provisioning process before the event of the provisioning request as taught by Machida because it would shorten the provisioning processing time after the event of provisioning request.

With regards to claim 11, the instant claim presents additional limitations similar to claim 3 and are rejected for similar reasons as claim 3.

	Regarding claim 13, Raman discloses:
	one or more non-transitory computer-readable media (e.g. RAM; [0034]) comprising instructions ([0034]) that, when executed by one or more processors ([0034]), cause operations comprising:
predicting a time at which a client device will connect to a virtual device platform based on a connection pattern associated with the client device (e.g. machine learning; [0005], “...In response to requests received from a plurality of connected client computing systems, the resiliency controller predicts, based on historical container operation information, a first predicted latency associated with the first request and a second predicted latency associated with the second request...;” [0029], “...The ML latency prediction engine 232 may analyze current data and/or historical latency information to predict an expected latency for each request received, based on...network traffic...”);
retrieving user profile information of a user associated with the client device (e.g. machine learning; [0005], “...In response to requests received from a plurality of connected client computing systems, the resiliency controller predicts, based on historical container operation information, a first predicted latency associated with the first request and a second predicted latency associated with the second request...;” [0029], “...The ML latency prediction engine 232 may analyze current data and/or historical latency information to predict an expected latency for each request received, based on...network traffic...”);
load, based on the user profile information associated with the user (e.g. machine learning; [0029]), a virtual device specific to the user (e.g. pod; [0005], “...In response to requests received from a plurality of connected client computing systems, the resiliency controller predicts, based on historical container operation information, a first predicted latency associated with the first request and a second predicted latency associated with the second request...;” [0029], “...The ML latency prediction engine 232 may analyze current data and/or historical latency information to predict an expected latency for each request received, based on...network traffic...The resulting prediction may be provided to the latency control engine 210 for use in identifying a control action to be taken with respect to certain latency situations;” [0032], “...In some cases, the latency control engine 210 may select an option, such as to add another pod to a service and to trigger the service mesh to initiate a retry...”).
in response to a connection request from the client device, cause the virtual device to be accessed by the client device (Fig. 2; [0045], “...In such arrangements, any and/or all of the above-discussed communications between computing platforms may correspond to data being accessed, moved, modified, updated, and/or otherwise used by the single computing platform. Additionally or alternatively, one or more of the computing platforms discussed above may be implemented in one or more virtual machines that are provided by one or more physical computing devices...”).
Raman also doesn’t teach, but Machida teaches:
the loading of the virtual device is performed at a first predetermined amount of time prior to the predicted first time (Pg. 163, Right Col., Para # 2, “...The proposed system creates a virtual domain for standby by using virtual machine software on a shared server and starts the provisioning process before the event of the provisioning request.  When the provisioning request comes up, the system activates the standby instance by changing to the resource allocation to the virtual machine. If most of server provisioning processes are finished in the standby domain in advance, the configuration of the shared server can be changed just-in-time for the provisioning request...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify analyzing current data and/or historical latency information to predict an expected latency for each request received, based on network traffic as taught by Raman with the inclusion of creating a virtual domain for standby by using virtual machine software on a shared server and starts the provisioning process before the event of the provisioning request as taught by Machida because it would shorten the provisioning processing time after the event of provisioning request.

With regards to claim 19, the instant claim presents additional limitations similar to claim 3 and are rejected for similar reasons as claim 3.

Claim(s) 2, 6, 8-9, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raman (US 2021/0227048) in view of Machida et al. (Non-Patent Literature: “Just-in-Time Server Provisioning using Virtual Machine Standby and Request Prediction;” Published June 2008), as applied to claim(s) 1, 3, 5, 11, 13, and 19, in further view of Chauhan et al. (US 2020/0145385), hereafter referred to as “Chauhan”.

Regarding claim 2, Raman-Machida discloses the system of claim 1, however Raman teaches:
retrieve first device profile information associated with the first physical device (e.g. machine learning; [0029]) and retrieve second device profile information associated with the second physical device (e.g. machine learning; [0029]);
load, based on the first profile information (e.g. machine learning; [0029]), the first virtual device specific to the first user (e.g. pod; [0032]) and the first physical device (e.g. the disclosure mentions cloud computing is within the realm of resource allocation; Fig. 2; [0005], “...In response to requests received from a plurality of connected client computing systems, the resiliency controller predicts, based on historical container operation information, a first predicted latency associated with the first request and a second predicted latency associated with the second request...;” [0029], “...The ML latency prediction engine 232 may analyze current data and/or historical latency information to predict an expected latency for each request received, based on...network traffic...The resulting prediction may be provided to the latency control engine 210 for use in identifying a control action to be taken with respect to certain latency situations;” [0032], “...In some cases, the latency control engine 210 may select an option, such as to add another pod to a service and to trigger the service mesh to initiate a retry...”).
load, based on the second profile information (e.g. machine learning; [0029]), a second virtual device specific to the second user (e.g. pod; [0032]) and the second physical device (e.g. the disclosure mentions cloud computing is within the realm of resource allocation; Fig. 2; [0005], “...In response to requests received from a plurality of connected client computing systems, the resiliency controller predicts, based on historical container operation information, a first predicted latency associated with the first request and a second predicted latency associated with the second request...;” [0029], “...The ML latency prediction engine 232 may analyze current data and/or historical latency information to predict an expected latency for each request received, based on...network traffic...The resulting prediction may be provided to the latency control engine 210 for use in identifying a control action to be taken with respect to certain latency situations;” [0032], “...In some cases, the latency control engine 210 may select an option, such as to add another pod to a service and to trigger the service mesh to initiate a retry...”).
Raman also doesn’t teach, but Machida teaches:
load the first virtual device specific to the first user and the first physical device at a first predetermined amount of time prior to the predicted first time (Pg. 163, Right Col., Para # 2, “...The proposed system creates a virtual domain for standby by using virtual machine software on a shared server and starts the provisioning process before the event of the provisioning request.  When the provisioning request comes up, the system activates the standby instance by changing to the resource allocation to the virtual machine. If most of server provisioning processes are finished in the standby domain in advance, the configuration of the shared server can be changed just-in-time for the provisioning request...”);
load the second virtual device specific to the second user and the second physical device at a second predetermined amount of time prior to the predicted second time (Pg. 163, Right Col., Para # 2, “...The proposed system creates a virtual domain for standby by using virtual machine software on a shared server and starts the provisioning process before the event of the provisioning request.  When the provisioning request comes up, the system activates the standby instance by changing to the resource allocation to the virtual machine. If most of server provisioning processes are finished in the standby domain in advance, the configuration of the shared server can be changed just-in-time for the provisioning request...”).
Raman in view of Machida also doesn’t teach, but Chauhan teaches:
first device profile information associated with the first physical device ([0159], “...The machine learning system may comprise a neural network in some implementations, with outputs corresponding to...device characteristics (e.g. type of device...”);
second device profile information associated with the second physical device ([0159], “...The machine learning system may comprise a neural network in some implementations, with outputs corresponding to...device characteristics (e.g. type of device...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify analyzing current data and/or historical latency information to predict an expected latency for each request received, based on network traffic and creating a virtual domain for standby by using virtual machine software on a shared server and starts the provisioning process before the event of the provisioning request as taught by Raman and Machida with the inclusion of a neutral network with outputs corresponding to device characteristics (e.g. type of device) as taught by Chauhan because responsive to the device type being identified, the system may pre-launch the corresponding application, the application requiring the virtual machine being instantiated before launching the application.

With regards to claim 6, the instant claim presents additional limitations similar to claim 2 and are rejected for similar reasons as claim 2.

Regarding claim 8, Raman-Machida discloses the method of claim 5. Raman in view of Machida also doesn’t teach, but Chauhan teaches:
	predicting a type of the client device that will connect to the virtual device platform ([0159], “...The machine learning system may comprise a neural network in some implementations, with outputs corresponding to...device characteristics (e.g. type of device...”); and
	wherein the loading of the virtual device is further based on the type of the client device, and wherein the virtual device is specific to the type of the client device ([0159], “...Various interactions or behaviors (or other variables such as device type or time of day) that precede a user accessing an application, view, or data may be correlated with launch of the application, view, or data, such that once trained, responsive to a user performing the interaction or the variable or behaviors being identified, the system may transparently pre-launch the corresponding application, view, or data in a hidden window or tab prior to any user request...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify analyzing current data and/or historical latency information to predict an expected latency for each request received, based on network traffic and creating a virtual domain for standby by using virtual machine software on a shared server and starts the provisioning process before the event of the provisioning request as taught by Raman and Machida with the inclusion of a neutral network with outputs corresponding to device characteristics (e.g. type of device) as taught by Chauhan because responsive to the device type being identified, the system may pre-launch the corresponding application, the application requiring the virtual machine being instantiated before launching the application.

	Regarding claim 9, Raman-Machida-Chauhan discloses the method of claim 8. Raman in view of Machida also doesn’t teach, but Chauhan teaches:
	wherein the type of the client device is predicted based on one or more types of client devices that connect to the virtual device platform ([0159], “...The machine learning system may comprise a neural network in some implementations, with outputs corresponding to...device characteristics (e.g. type of device...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify analyzing current data and/or historical latency information to predict an expected latency for each request received, based on network traffic and creating a virtual domain for standby by using virtual machine software on a shared server and starts the provisioning process before the event of the provisioning request as taught by Raman and Machida with the inclusion of a neutral network with outputs corresponding to device characteristics (e.g. type of device) as taught by Chauhan because responsive to the device type being identified, the system may pre-launch the corresponding application, the application requiring the virtual machine being instantiated before launching the application.

With regards to claim 14, the instant claim presents additional limitations similar to claim 2 and are rejected for similar reasons as claim 2.

With regards to claim 16, the instant claim presents additional limitations similar to claim 8 and are rejected for similar reasons as claim 8.

With regards to claim 17, the instant claim presents additional limitations similar to claim 9 and are rejected for similar reasons as claim 9.

Claim(s) 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raman (US 2021/0227048) in view of Machida et al. (Non-Patent Literature: “Just-in-Time Server Provisioning using Virtual Machine Standby and Request Prediction;” Published June 2008), as applied to claim(s) 1, 3, 5, 11, 13, and 19, in further view of Moorthi et al. (US 2012/0131591), hereafter referred to as “Moorthi”.

Regarding claim 4, Raman-Machida discloses the system of claim 1, however Raman teaches:
wherein the circuitry is configured to load the first virtual device based on the first user profile information and the circuitry is configured to load the second virtual device based on the second user profile information (e.g. machine learning; [0005], “...In response to requests received from a plurality of connected client computing systems, the resiliency controller predicts, based on historical container operation information, a first predicted latency associated with the first request and a second predicted latency associated with the second request...;” [0029], “...The ML latency prediction engine 232 may analyze current data and/or historical latency information to predict an expected latency for each request received, based on...network traffic...The resulting prediction may be provided to the latency control engine 210 for use in identifying a control action to be taken with respect to certain latency situations;” [0032], “...In some cases, the latency control engine 210 may select an option, such as to add another pod to a service and to trigger the service mesh to initiate a retry...”).
	Raman in view of Machida doesn’t teach, but Moorthi teaches:
	the loading of the first virtual device is complete ([0198], “...receiving, over the communication network, a request to complete a computer based task, determining whether the task can be performed within the limits of the environment, completing, in the environment, the requested task, providing access, over the communication network, to the requestor to the completed task...”);
	the loading of the second virtual device is complete ([0198], “...receiving, over the communication network, a request to complete a computer based task, determining whether the task can be performed within the limits of the environment, completing, in the environment, the requested task, providing access, over the communication network, to the requestor to the completed task...”)
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify analyzing current data and/or historical latency information to predict an expected latency for each request received, based on network traffic and creating a virtual domain for standby by using virtual machine software on a shared server and starts the provisioning process before the event of the provisioning request as taught by Raman and Machida with the inclusion of completing, in the environment, the requested task as taught by Moorthi because the process is complete.

With regards to claim 12, the instant claim presents additional limitations similar to claim 4 and are rejected for similar reasons as claim 4.

With regards to claim 20, the instant claim presents additional limitations similar to claim 4 and are rejected for similar reasons as claim 4.

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raman (US 2021/0227048) in view of Machida et al. (Non-Patent Literature: “Just-in-Time Server Provisioning using Virtual Machine Standby and Request Prediction;” Published June 2008), and Chauhan et al. (US 2020/0145385), as applied to claim(s) 2, 6, 8-9, 14, and 16-17, in further view of Salomon et al. (US 2020/0134497), hereafter referred to as “Salomon”.

Regarding claim 10, Raman-Machida-Chauhan discloses the method of claim 8. Raman in view of Machida and in further view of Chauhan also doesn’t teach, but Salomon teaches:
	wherein the one or more types of client devices comprises a desktop computer ([0056], “...desktops...”), a notebook computer ([0056], “...laptops...”), a tablet (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim), a smartphone ([0056], “...mobile devices...”), or a wearable device (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify analyzing current data and/or historical latency information to predict an expected latency for each request received, based on network traffic, creating a virtual domain for standby by using virtual machine software on a shared server and starts the provisioning process before the event of the provisioning request, and a neutral network with outputs corresponding to device characteristics (e.g. type of device) as taught by Raman, Machida, and Chauhan with the inclusion of device types such as desktops, laptops, mobile devices as taught by Salomon because each device type may be associated with loading a specific virtual device.

With regards to claim 18, the instant claim presents additional limitations similar to claim 10 and are rejected for similar reasons as claim 10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                      
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444